Citation Nr: 0924334	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from December 26, 2006, to 
December 27, 2006, at St. John Medical Center in Tulsa, 
Oklahoma.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on May 21, 2009, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not service-connected for any 
disabilities.

3.  On December 24, 2006, the Veteran was seen in the 
emergency room with complaints of chest pain at St. John 
Medical Center in Tulsa, Oklahoma, where she was provided 
medical treatment until her discharge from the hospital on 
December 27, 2006.

4.   Payment or reimbursement of the cost of the private 
medical care received from December 26, 2006, to December 27, 
2006, was not authorized in advance by VA.

5.  The Veteran's condition was stabilized, and she could 
have been safely transferred to a VA facility after December 
25, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by St. John Medical Center in Tulsa, 
Oklahoma, from December 26, 2006, to December 27, 2006, have 
not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

Nevertheless, the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, and therefore, the law pertaining to the duty to notify 
and to assist and its implementing regulations are not 
applicable to such claims. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that such law is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of her claim for payment or reimbursement of medical 
expenses.

The Board notes that the relevant and probative evidence 
consists of evidence regarding the Veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the Veteran's private medical 
records, is associated with the claims file.  In addition, 
two VA physicians provided a clinical review and assessment 
in February 2007 and September 2007.  Moreover, the Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the Veteran has had ample 
notice of what might be required or helpful to establish his 
claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Simply put, the record is complete regarding the claim for 
reimbursement or payment of the cost of private medical care 
and that matter is ready for appellate review.

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence.

Law and Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; (2) 
For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature, 
resulting from a service-connected disability; (4) For 
any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.48(j); 
and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008). Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.   

The Board will consider and apply the amended version of 
38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

At the outset, the Board notes that the Veteran has not 
alleged that VA contracted with St. John Medical Center for 
her medical treatment, and there is no indication that VA 
authorization was obtained prior to this particular 
admission, or within 72 hours thereafter, for the medical 
services provided to the Veteran for which she is now seeking 
payment or reimbursement.  Accordingly, the Board finds that 
prior authorization for the private medical treatment 
received from December 26, 2006, to December 27, 2006, was 
not obtained.  Thus, the issue on appeal must be decided in 
light of the requirements for reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA.

In this case, the Veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a) for the treatment received on 
December 26, 2006, and December 27, 2006.  The Veteran's 
treatment at St. John Medical Center was not for a service-
connected disability.  In this regard, the Board notes that 
service connection has not been established for any 
disability.  Consequently, the treatment was also not for a 
non-service-connected disability having aggravated a service-
connected disability. Similarly, that treatment was not 
provided pursuant to any disability for a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  Additionally, there is no 
evidence that the Veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below in the 
context of entitlement under 38 U.S.C.A. § 1725.  
Accordingly, a favorable resolution of the claim is not 
warranted under 38 U.S.C.A. § 1728.

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action." Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).  The 
Board notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  See 38 C.F.R. § 
17.1002(b).  Although certainly not a binding definition when 
considering reimbursement under 38 C.F.R. § 17.120, it does 
provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part. 38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

As previously noted, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
___ Stat. ___ (2008) expanded the meaning of "emergency 
treatment" to include treatment rendered until such time as 
the veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer; or . . . such time as a Department 
facility or other Federal facility accepts such transfer if: 
(I) at the time the veteran could have been transferred 
safely to a Department facility or other Federal facility, no 
Department facility or other Federal facility agreed to 
accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation. See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities. 38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

In this case, private medical records indicate that the 
Veteran was taken by ambulance to St. John Medical Center on 
December 24, 2006, where she was seen in the emergency room 
with complaints of chest pain.  She was admitted to the 
hospital and later discharged on December 27, 2006.  VA has 
authorized payment for her private medical care from December 
24 to December 25, 2006, because the medical treatment at 
that time was emergent and a VA medical facility was not 
feasibly available.  However, VA has denied payment for the 
private medical treatment furnished thereafter.  Thus, the 
issue on appeal is entitlement to payment or reimbursement 
for the cost of medical treatment provided from December 26 
to December 27, 2006, at St. John Medical Center in Tulsa, 
Oklahoma.

Under 38 C.F.R. § 17.121, payment or reimbursement "will not 
be approved for any period beyond the date for which the 
medical emergency ended."  An emergency shall be deemed to 
have ended when a VA physician has determined that the 
Veteran could have been transferred to a VA medical center 
for continuation of treatment or when the Veteran could have 
reported to a VA medical center for treatment.  See 38 C.F.R. 
§ 17.121. 

In this case, private medical records dated on December 24, 
2006, indicate that the Veteran had an onset of substernal 
chest pain radiating to her left jaw as well as associated 
diaphoresis.  An ECG revealed normal sinus rhythm, an old 
inferior infarct, and nonspecific ST-T changes.  She was 
given aspirin, intravenous heparin, intravenous 
nitroglycerin, intravenous morphine, sublingual 
nitroglycerin, nitropaste, and supplemental oxygen, and it 
was noted that her chest pain had been relieved following 
such treatment.  The impression was listed as acute coronary 
syndrome, coronary artery disease, a prior myocardial 
infarction, and status post percutaneous coronary 
intervention in 2001.  The plan was to monitor the Veteran in 
the intensive care unit on aspirin, heparin, metoprolol, 
intravenous nitroglycerin, intravenous morphine, and 
supplemental oxygen.  On December 25, 2006, the Veteran was 
documented as being stable without chest pain, and it was 
noted that she was not in any distress on December 26, 2006.  
She subsequently underwent a heart catheterization, and three 
occlusions were stented.

Two VA physicians reviewed the evidence of record and 
determined that the Veteran was stable for transfer to a VA 
facility on December 25, 2006.  There is no competent medical 
evidence of record indicating that the Veteran could not be 
transferred safely to a VA facility after December 25, 2006.  
Indeed, the Veteran has not presented any medical opinions 
showing that the medical emergency continued after December 
25, 2006, and that she could not be safely transferred to a 
VA facility for further treatment.  The Veteran has had the 
opportunity to submit competent medical evidence showing that 
the medical emergency continued after the first 24-hour 
period of her hospitalization.  38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  Therefore, the Board finds that the 
Veteran could have been safely transferred to a VA facility 
for further treatment after December 25, 2006.

Nevertheless, the private medical records from St. John 
Medical Center did not indicate that VA was ever contacted, 
despite a notation in the treatment records that the Veteran 
was advised to follow-up with VA.  The Board notes that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2008).

The Board does acknowledge the Veteran's contention that that 
she was heavily medicated during her private medical 
treatment and was unaware of the requirements at that time.  
She has argued that it was the responsibility of the private 
hospital to ensure she was transferred.  However, the law 
does not provide any exception for such a situation.  To the 
extent the Veteran is arguing that she was unaware that she 
had to be transferred to avoid liability for his private 
medical care, the Board notes that ignorance of a regulation 
by a veteran or by the person responsible for making health 
care decisions on a veteran's behalf cannot be used as an 
excuse.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).

Based on the foregoing, the Board concludes that the Veteran 
could have been safely transferred to a VA facility on 
December 26, 2006.  Accordingly, the Board must find that the 
Veteran is not eligible to receive reimbursement for the 
reasonable value of the treatment in question under the 
provisions of 38 U.S.C.A. § 1725.  For these reasons and 
bases, the preponderance of the evidence is against the 
Veteran's claim, and there is no reasonable doubt to resolve 
in her favor.  Accordingly, the Veteran's claim must be 
denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the Veteran could have been safely transferred to a VA 
facility on December 26, 2006, the Board is without authority 
to grant benefits. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. John Medical Center in 
Tulsa, Oklahoma, from December 26, 2006, to December 27, 
2006, is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


